Judgment unanimously affirmed without costs. Memorandum: Petitioner appeals from an amended judgment which dismissed her CPLR article 78 petition challenging the determination of respondent school board terminating petitioner’s employment as a part-time, nonprobationary teacher. The sole issue is whether respondents’ determination must be annulled and petitioner reinstated to her position on the ground that she was terminated in violation of an alleged contractual right to employment for the entire school year, or whether petitioner was an employee at will with no right to continued employment. We conclude that petitioner had no right to continued employment and that the proceeding was properly dismissed (see, Matter of Tyson v Hess, 109 AD2d 1068, 1069, affd 66 NY2d 943). The resolution of the board merely referred to the continuation of petitioner’s employment without reference to any term. (Appeal from judgment of Supreme Court, Herkimer County, O’Donnell, J.—art 78.) Present—-Callahan, J. P., Denman, Boomer, Lawton and Davis, JJ.